NO. 07-03-0110-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JULY 24, 2003

                         ______________________________

                       RENE DANIEL SANDOVAL, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

              FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

                NO. 2112; HONORABLE GORDON H. GREEN, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                            ON ABATEMENT AND REMAND


      Appellant Rene Daniel Sandoval appeals from a conviction in the 287th District

Court of Bailey County, Texas (the trial court). The trial court clerk’s record and court

reporter’s record have been filed with the appellate clerk.


        Appellant has filed motions and correspondence seeking (1) dismissal of his

appointed appellate counsel, (2) appointment of alternate appellate counsel or leave to
appear on appeal pro se, and (3) permission to file a pro se brief and to amend the brief.

In the motion to dismiss current appellate counsel, appellant alleges matters that evidence

a possible conflict between appellant and his attorney.


       Although appellant does not have a right to file pro se documents while being

represented by counsel, see Landers v. State, 550 S.W.2d 272, 279-80 (Tex.Crim.App.

1977), we deem certain allegations in appellant’s motions and correspondence to warrant

consideration before his appeal proceeds. Accordingly, pursuant to TEX . R. APP . P. 2 , this

appeal is abated and the cause is remanded to the trial court. Upon remand, the judge of

the trial court is directed to cause notice to be given of and to conduct a hearing to

determine whether present appointed counsel should be dismissed as previously

requested by appellant; if present counsel should be dismissed, whether new counsel

should be appointed to represent appellant, or, if appellant desires to proceed pro se on

the appeal, whether appellant has made a knowing and voluntary decision to waive his

right to counsel and to represent himself on appeal. If the trial court determines that

appellant has made a knowing, voluntary decision to waive his right to counsel and to

represent himself on appeal, then the trial court should discharge appellate counsel from

any further obligations to appellant. If the trial court determines that appellant has not

made a knowing, voluntary decision to represent himself on appeal, then the trial court

should enter orders and make recommendations appropriate to continued prosecution of

appellant’s appeal based on the evidence presented at the hearing, and on its findings and

conclusions therefrom.



                                             2
       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) enter any orders appropriate, based on

its findings and conclusions; (4) cause the hearing proceedings to be transcribed and

included in a reporter’s record; and (5) have a record of the proceedings made to the

extent any of the proceedings are not included in the supplemental clerk’s record or the

reporter’s record. In the absence of a request for extension of time from the trial court, the

supplemental clerk’s record, reporter’s record, and any additional proceeding records,

including any orders, findings, conclusions and recommendations, are to be sent so as to

be received by the clerk of this court not later than August 22, 2003.


       The appellate clerk is directed to immediately furnish copies of the documents

previously filed by appellant acting pro se to the trial court, the State’s attorney for the

287th District Court and to current appellate counsel for appellant.




                                                  Per Curiam


Do not publish.




                                              3